IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THERESA VICTORY, et al. : CIVIL ACTION
v. : NO. 18-5170
BERKS COUNTY, et al.
ORDER

AND NOW, this 11" day of July 2019, upon considering the Plaintiffs’ Motion to
enforce and for contempt (ECF Doc. No. 157), Defendants’ Opposition (ECF Doc. No. 160), the
parties’ supplemental submissions (ECF Doc. Nos. 178, 179, 180, 181, 182, 183), following an
evidentiary hearing after notice of possible civil contempt against Berks County and its Warden
Quigley, and for reasons in the accompanying Memorandum, it is ORDERED:

1. Plaintiffs’ request to enforce (ECF Doc. No. 157) our May 20, 2019 Order (ECF
Doc. No. 135) is mooted by the Defendants’ July 8, 2019 filing of a plan (ECF Doc. No. 188)
compliant with our May 20, 2019 Order;

2. Plaintiffs’ Motion for civil contempt (ECF Doc. No. 157) is GRANTED in part
upon our finding Plaintiffs showed by clear and convincing evidence Berks County and Warden
Quigley knew of our valid May 20, 2019 Order, failed to present a plan required by our May 20,
2019 Order but afforded a passing reference to possible placement in the F-Unit overflow and
instead relying on a belief Berks County continued to provide equal access to housing despite
our extensive Memoranda finding to the contrary (ECF Doc. Nos. 38, 108, 134);

3, Berks County and its Warden’s conduct deprived Alice Velazquez-Diaz of
imminent equal protection defined in our May 20, 2019 Findings of Fact and Conclusions of
Law and Order (ECF Doc. Nos. 134, 135) requiring she move to enforce our Orders and

continue to be deprived of the relief required by our May 20, 2019 Order; and,
4. Defendants Berks County and Warden Quigley jointly and severely shall pay, on
or before July 24, 2019, $500.00 to Alice Velazquez-Diaz as compensatory damages for
deprivation of her equal protection rights! and attorneys’ fees of $6,571.20 payable to her
counsel with the Pennsylvania Institutional Law Project representing reasonable fees and hours

billed to enforce our May 20, 2019 Order after the Plaintiffs’ filing of a response to Warden

ZA

KEARNEY, J.

Quigley’s first affidavit (ECF Doc. No. 150).

 

! This award does not represent a value for Plaintiffs claims but we may consider arguments to
mold the jury verdict if warranted.
